Citation Nr: 1415124	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-11 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

The Veteran is represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, that continued a previously assigned noncompensable rating for bilateral hearing loss.  

In August 2010, the Board remanded this claim for additional development.  After the RO conducted this development and issued a February 2012 supplemental statement of the case, the claim was remitted to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the August 2010 remand, the Board directed the RO to provide the Veteran a VA audiological examination in order to ascertain the severity of his service-connected bilateral hearing loss.  Additionally, the Board specifically requested that the examiner "fully describe" the functional effects caused by the Veteran's bilateral hearing loss on his occupation and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

In October 2010, the Veteran underwent a VA audiological examination.  After a discussion with the Veteran, review of the Veteran's relevant medical history, and clinical testing, the diagnosis of bilateral sensorineural hearing loss was continued.  The examiner did not assess the functional effects of the Veteran's bilateral hearing loss.

After obtaining additional VA treatment reports, the RO provided the Veteran another VA audiological examination in February 2011.  Again, the examiner had a discussion with the Veteran about his symptoms, reviewed the Veteran's relevant medical history, and administered clinical testing, but did not provide an assessment of the functional effects of the Veteran's service-connected bilateral hearing loss.

In November 2011, the RO obtained a supplemental medical opinion from an audiologist (who did not administer either the October 2010 or February 2011 VA examinations).  After reviewing the claims file, the examiner opined as follows:

Nowhere in the claims folder is there any documentation that the [V]eteran has either lost, or been denied employment because of his service-connected hearing loss or tinnitus.  One with a bilateral high frequency hearing impairment will, however, at times experience difficulty understanding normal conversational speech especially in the presence of background noise.

...The Veteran's current hearing impairment is less likely as not to significant have an effect on daily or occupational activities.

Neither of the VA examiners that conducted the examinations addressed the functional effects of the Veteran's service-connected bilateral hearing loss.  The November 2011 addendum opinion is found to be conclusory and perfunctory, containing no underlying rationale.  Further, the November 2011 examiner stated that, in general, people with bilateral high frequency hearing impairment have difficulty understanding normal conversational especially in the presence of background noise.  This assessment was not specific to the Veteran.  In sum, the Board finds that none of the examiners "fully described" the functional effects of the Veteran's bilateral hearing loss.  Consequently, the Board finds that the October 2010 VA examination and the February 2011 VA examination are inadequate for purposes of adjudicating the Veteran's claim, even with consideration of the November 2011 addendum, and failed to substantially comply with the Board's August 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A remand is required in order for the RO to provide the Veteran with another VA audiological examination to assess the current severity of his service-connected bilateral hearing loss.  

In addition, after the RO issued the February 2012 supplemental statement of the case, the Veteran submitted additional pertinent evidence.  Specifically, the Veteran submitted a February 2012 private audiological report that appears to demonstrate that his hearing is worse than shown by either the October 2010 or February 2011 VA examinations.  As such, a remand of the Veteran's claim is also warranted in order to provide him a thorough and contemporaneous VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Moreover, the Veteran did not submit a contemporaneous waiver of RO review of the evidence submitted after the February 2012 supplemental statement of the case was issued.  As such, a remand is required in order for the RO to review this evidence in the first instance.  38 C.F.R. §§ 19.37, 20.1304 (2013).

Evidence of record also contains private audiogram test results dated in May 2009 (Ear, Nose & Throat Specialists of Southern New Hampshire, P. A.) and February 2012 (Cheshire Medical Center Dartmouth-Hitchcock Keene).  These reports each include a graphical representation of the audiometric evaluation without interpretations of the graph as well as speech recognition test findings of unidentified origins.  On remand, the RO should seek additional clarification of these private audiograms.  See Savage v. Shinseki, 24 Vet. App. 259 (2010).  In that case, the Court found that the Board erred in its consideration of an increased rating claim for hearing loss by not seeking additional clarification of the private audiograms, as: (1) there was a lengthy period of time during which the only available evidence consisted of the private audiograms, which could potentially have provided a staged rating; (2) the question of whether the Maryland CNC test was used by the private examiners is a factual, objective question to which there is a yes or no answer and does not in any way rely on the opinion of the examiner; and (3) the burden on VA in obtaining this missing information is minimal.  Id.  

Finally, the claims file reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Manchester, New Hampshire; however, as the claims file only includes treatment records from that facility dated up to February 2011, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's service-connected bilateral hearing loss from the Manchester VAMC for the period from February 2011 to the present. 

2.  After obtaining an appropriate release of information from the Veteran, the RO should contact the Veteran's private audiologists at Ear, Nose & Throat Specialists of Southern New Hampshire, P. A. (May 2009 audiogram) and Cheshire Medical Center Dartmouth-Hitchcock Keene (February 2012 audiogram).  Each treatment provider should be asked to translate the graphs of the Veteran's auditory thresholds in the frequencies from 500 Hertz to 4000 Hertz to the appropriate decibels and report them in numerical form (rather than graphical form) as well as to provide clarification regarding what type of speech discrimination test was administered.

3.  The RO should then provide the Veteran with an appropriate VA examination to determine the severity of his service-connected bilateral hearing loss.  The claims file and all records on Virtual VA must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  

The examiner must specifically address the Veteran's report as to episodes of loss of equilibrium, as described by his representative in the August 2013 Informal Hearing Presentation.  The examiner must opine as to whether these episodes are an aspect of the Veteran's service-connected bilateral hearing loss.

Then, the examiner must fully describe the functional effects of the Veteran's hearing loss disability on his occupational and daily activities.  This description must include consideration of the Veteran's lay assertions.  

A thorough rationale is required for any rendered opinion.

4.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in February 2012 as well as all applicable laws and regulations, to include whether the matter should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

